Citation Nr: 1103790	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a lung disorder, including 
as a result of asbestos exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from June 1967 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In December 2009, the Veteran testified before 
the undersigned Acting Veterans Law Judge sitting at the RO.  A 
copy of the hearing transcript is associated with the claims 
folder and has been reviewed.  In December 2009 and July 2010, 
the Veteran submitted additional medical evidence directly to the 
Board, with a waiver of initial RO consideration of the evidence.  
This evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has a spot on his lung, and a 
persistent and rough cough along with chronic fatigue, related to 
service.  He asserts that during service he worked in the engine 
room replacing and repacking hundreds of steam valves which were 
wrapped with asbestos.  Service personnel records reveal the 
Veteran served in the United States Navy as a machinist mate and 
fireman.  Service treatment records reflect that in July 1967 the 
Veteran complained of a sore throat and sinus congestion.  In 
October 1967, he was seen by a medical officer with a 
nonproductive cough.  The impression was bronchitis.  In December 
1968, the Veteran had an upper respiratory infection with 
congestion.  Also in December 1968, he reported dyspnea and 
complained of a cough.

Post-service VA Medical Center (VAMC) treatment records show the 
Veteran has been treated for persistent cough with diagnoses of 
reflux and tracheobronchitis.  Chest x-rays reveal no definite 
radiographic features of asbestosis and pulmonary function 
studies are normal.  The Veteran's private physician made the 
following assessment in November 2009, "The patient lung 
condition, more than likely, in part, related to his exposure to 
fume, oil, and possible asbestos in the engine room when he 
worked as mechanist."  In an October 2010 private medical 
report, the same private physician concluded that the Veteran's 
lung condition was likely related to exposure in the past to some 
fume oil and possible asbestos in the general room where he 
worked as a machinist.

The Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary of VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, DVB 
Circular 21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular have 
since been included in VA Adjudication Procedure Manual, M21-1MR, 
part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 
2007) ("VA Manual").  The date of this amended material is 
December 13, 2005.  Also, an opinion by VA's Office of General 
Counsel (OGC) discussed the proper way of developing asbestos 
claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).  

The VA Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore bodies.  
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 
(a).  Common materials that may contain asbestos are steam pipes 
for heating units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.  Id., 
at Subsection (a).  The VA Manual also lists some of the major 
occupations that involve exposure to asbestos that include 
mining, milling, shipyard work, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and brake 
linings), and manufacture and installation of products such as 
roofing and flooring materials, asbestos cement sheet and pipe 
products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation 
of asbestos fibers can lead to a non-exclusive list of asbestos-
related diseases/abnormalities:  fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id., at Subsection (b).  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  VA Manual, paragraph 9(d).  
The extent and duration of exposure to asbestos is not a factor 
for consideration.  Id., at Subsection (d).  Thus, an asbestos-
related disease can develop from brief exposure to asbestos or as 
a bystander.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence of 
asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency period and exposure information.
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate the 
Veteran was exposed to asbestos during service; (2) development 
has been accomplished sufficient to determine whether the Veteran 
was exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the claimed 
disease in light of the latency and exposure factors.  Id. at 
Subsection (h).

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze an appellant's claim for service 
connection for asbestosis or asbestos-related disabilities under 
the appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  
If the evidence supports a conclusion that the Veteran's current 
disability, while caused by asbestos exposure, is due to 
intervening post-service exposure, the opinion must be very 
specific explaining the basis for this finding.  See McGinty, 
supra.

The Board finds that in this case, a medical examination is 
necessary.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, there 
are four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor, there is a low threshold and it 
is only required that the evidence "indicates" that there "may" 
be a nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is competent evidence that there may be a nexus 
between the current lung disorder, and symptoms alleged by the 
Veteran in and subsequent to service, and a VA examination is 
therefore warranted.

Since the appeal is being remanded for another reason as outlined 
above, it is appropriate to also direct that the RO furnish 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), especially since the Veteran was not provided notice 
regarding the above-noted considerations regarding asbestos 
exposure.


Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran with 
notice of the information or evidence needed 
to establish service connection for a lung 
disorder as due to asbestos exposure.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of the 
Veteran's lung disorder.  The examination 
should include any necessary diagnostic 
testing or evaluation.  The claims folder and 
a copy of this remand must be provided to the 
VA examiner.  The examiner should note review 
of his pertinent medical history.

The examiner is asked to confirm whether the 
Veteran currently has a lung disorder, to 
include asbestosis or any other asbestos-
related disease.  The examiner should provide 
an opinion as to whether any diagnosed lung 
or respiratory disorder is at least as likely 
as not (a 50 percent or greater probability) 
related to the Veteran's military service, to 
include any asbestos exposure.  All opinions 
expressed should be accompanied by supporting 
rationale. 

3.  The RO/AMC should read the medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.

4.  Upon completion of the above, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, provide the 
Veteran and his representative a supplemental 
statement of the case and allow an 
appropriate period of time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


